Mitchell, J.
(dissenting)—I dissent as to that part of the majority opinion relating to the admissibility of testimony concerning the pendency of a civil action commenced by defendant, after his arrest, against the complaining witness, Mrs. Allen.
The opinion says:
“After an objection had been sustained to a question propounded to Mrs. Allen on cross-examination, in effect inquiring if appellant was not then maintaining a civil action against her to recover $500 ‘wages that you owe,’ an offer was made to prove that appellant was then.maintaining such an action, for the purpose of showing bias and prejudice on the part of the witness, which offer was rejected.”
The offer made, immediately following the ruling on the question objected to, must be taken as an attempt on the part of the appellant to fortify his claim of error in the court’s sustaining the objection to the question asked Mrs. Allen. I have no doubt of the propriety of the rule announced in the case of State v. Constantine, 48 Wash. 218, 93 Pac. 317, allowing the defendant in the action on the cross-examination of the complaining witness to question the witness concerning the existence of a suit between them, by which the witness was seeking to recover damages for injuries caused by the shooting for which defendant was being tried, as tending to affect the credibility of the witness. The reason is obvious, and was expressed by the court: “as it tended to show that he had more than the usual interest in the result of the ciiminal prosecution against the appellant.” Also, it may be conceded, if need be, that it would have been proper in the cross-examination of Mrs. Allen in .the present case to have asked her if there was then pending a suit against her by the defendant to recover $500 for *432wages he claimed to be due him, as tending to affect the value of her testimony, upon the theory of her possibly believing it might help her in the trial of the civil action later on to be able to show her adversary had been convicted of a crime, although upon a transaction unrelated to the subject-matter of the civil action. Again, it may be admitted, without deciding— for there is strong authority to the contrary—that Wigmore on Evidence, § 949, quoted in the majority opinion, announces a proper rule of evidence with reference to the pendency of civil litigation between the witness and his opponent, whether it be upon a disconnected matter or not.
But the question asked and the offer of proof in this case go far beyond the limit prescribed by the rule. Obviously, each, alike, comprehends two things: one the pendency of a suit between the parties; the other, the existence of a debt of $500 owing by the witness to the defendant in the criminal suit on trial. The one may be a proper subject of inquiry as going to the weight of the witness’ testimony; the other is not, because it introduces a collateral matter not inquirable into in the trial of the criminal case. If the question had been answered in the affirmative or the negative, there would necessarily have been an affirmation or negation of the fact that she owed, not simply some amount, but $500, for wages. On the other hand, if the first part of the question had been answered “yes” and the latter part “no,” she would have been testifying concerning and disputing that she owed $500 wages. Again, if she had answered “yes” to the first portion of the question and then stated she did not owe $500, but did owe a given amount considerably less than $500, the dispute would have been still present. No testimony concerning the issues of fact *433in that case were proper to go to the jury in the trial of the criminal case.
The question and offer, having reference to a matter wholly disconnected from the one on which appellant was being tried, in the form in which they were put, were properly denied.